Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 1 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25650




                 Exhibit 1-((
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment


        U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                  Evidence Packet P.0589
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 2 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25651




                                                       Evidence Packet P.0590
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 3 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25652




                                                       Evidence Packet P.0591
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 4 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25653




                                                       Evidence Packet P.0592
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 5 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25654




                                                       Evidence Packet P.0593
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 6 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25655




                                                       Evidence Packet P.0594
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 7 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25656




                                                       Evidence Packet P.0595
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 8 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25657




                                                       Evidence Packet P.0596
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 9 of 16 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25658




                                                       Evidence Packet P.0597
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 10 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25659




                                                        Evidence Packet P.0598
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 11 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25660




                                                        Evidence Packet P.0599
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 12 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25661




                                                        Evidence Packet P.0600
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 13 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25662




                                                        Evidence Packet P.0601
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 14 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25663




                                                        Evidence Packet P.0602
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 15 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25664




                                                        Evidence Packet P.0603
Case 2:15-cv-05346-CJC-E Document 433-35 Filed 10/09/20 Page 16 of 16 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25665




                                                        Evidence Packet P.0604
